Appeal from a judgment of the County Court of Otsego County (Mogavero, Jr., J.), rendered September 11, 1989, convicting defendant upon his plea of guilty of the crime of attempted sodomy in the first degree.
Upon pleading guilty to attempted sodomy in the first degree, defendant was sentenced to a term of imprisonment of 2 to 6 years. Claiming that any jail time is harsh and excessive, defendant requests this court to modify his sentence to probation including ongoing and continuous psychological therapy. However, the sentence imposed is not only authorized by law, but within the range that County Court promised at the time defendant entered his guilty plea (see, People v Spratt, 135 AD2d 983, lv denied 71 NY2d 903). Moreover, in view of the nature of the offense and the age of the victim, it cannot be said that County Court abused its discretion in imposing sentence (see, People v Doze, 151 AD2d 997, 998, lv denied 74 NY2d 808).
Judgment affirmed. Mikoll, J. P., Yesawich, Jr., Levine, Mercure and Crew III, JJ., concur.